Citation Nr: 0202588	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-03 874	)	DATE
	)
	)         

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a "helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.  


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to December 
1951.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an January 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that [redacted], the veteran's daughter, was not 
permanently incapable of self-support prior to attaining the 
age of eighteen.  In September 2000, the Board remanded the 
appellant's claim to the RO for additional action.  

In August 2001, the appellant was afforded a video hearing 
before the undersigned Member of the Board.  The appellant 
represents herself in the instant appeal.  


FINDINGS OF FACT

1.  [redacted] was born on January [redacted], 1963.  

2.  The record does not establish that she has married.  

3.  She has been shown to have been permanently incapable of 
self-support by reason of her mental retardation prior to 
attaining the age of eighteen.  


CONCLUSION OF LAW

[redacted] is a helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A)(ii), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.57, 3.356 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the veteran's daughter may 
be recognized as a helpless child of the veteran, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The appellant has 
been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for her to substantiate her claim.  The 
appellant was afforded a video hearing before the undersigned 
Member of the Board.  The hearing transcript is of record.  
Any duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  

A "child" includes an unmarried person who, before reaching 
the age of eighteen, became permanently incapable of 
self-support through her own efforts by reason of physical or 
mental defects.  38 U.S.C.A. § 101(4)(A)(ii) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.57, 3.356 (2001).  A person may 
qualify as a "child" if he or she is "shown to [have been] 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 
years."  38 C.F.R. § 3.356(a) (2001); Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  The issue is one of fact premised on 
competent evidence in the individual case.  Bledsoe v. 
Derwinski, 1 Vet. App. 32, 33 (1990).  

The provisions of 38 C.F.R. § 3.356 (2001) address factors to 
be considered in rendering a determination of permanent 
incapacity for self-support.  The regulation directs that: 

  (a)	Basic determinations.  A child 
must be shown to be permanently incapable 
of self-support by reason of mental or 
physical defect at the date of attaining 
the age of 18 years.  
  (b)	Rating criteria.  Rating 
determinations will be made solely on the 
basis of whether the child is permanently 
incapable of self-support through his own 
efforts by reason of physical or mental 
defects.  The question of permanent 
incapacity for self-support is one of 
fact for determination by the rating 
agency on competent evidence of record in 
the individual case.  Rating criteria 
applicable to disabled veterans are not 
controlling.  Principal factors for 
consideration are:  
  (1)	The fact that a claimant is 
earning his or her own support is prima 
facie evidence that he or she is not 
incapable of self-support.  Incapacity 
for self-support will not be considered 
to exist when the child by his or her own 
efforts is provided with sufficient 
income for his or her reasonable support.  
  (2)	A child shown by proper 
evidence to have been permanently 
incapable of self-support prior to the 
date of attaining the age of 18 years, 
may be so held at a later date even 
though there may have been a short 
intervening period or periods when his or 
her condition was such that he or she was 
employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered as 
major factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established.  
  (3)	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  
  (4)	The capacity of a child for 
self-support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

[redacted]'s birth certificate indicates that she was born on 
January [redacted], 1963.  The record does not reflect that she has 
married.  Therefore, the issue before the Board is whether 
she became permanently incapable of self-support through her 
own efforts by reason of physical or mental defects prior to 
January [redacted], 1981.  

An April 1997 treatment record from Rimantas Kazakevicius, 
M.D., conveys that [redacted] was mentally retarded.  A March 
1998 psychological evaluation from Joseph Brogdon, M.A., and 
Robert Doyle, Ph.D., reports that she was examined for a 
Social Security Administration (SSA) disability 
determination.  While she reported that she had completed the 
eleventh grade, the examiners noted that she was 
"practically illiterate."  Contemporaneous psychological 
testing revealed a verbal IQ score of 62, a performance IQ 
score of 65, and a full scale IQ score of 60.  She was found 
to be operating in a mild range of mental retardation; to 
require considerable supervision in all areas of her life; 
and to be unable to manage her own financial affairs without 
assistance.  

An undated Disability Determination Rationale (Form SSA-4268-
C4) states that [redacted] was functioning within the mild 
range of mental retardation with an IQ of 56.  An April 1998 
SSA disability determination states that she was diagnosed 
with mental retardation.  She was noted to have received ten 
years of special education and to have not been employed.  

A December 1998 written statement from [redacted]
conveys that he had known the daughter for twenty-five years.  
He was aware of her mental condition.  Mr. [redacted] observed 
that: she was incapable of living on her own and totally 
dependent upon the appellant; functioned on a sixth 
grade-level; and had never been employed.  A December 1998 
written statement from [redacted] relates that she had 
known [redacted] for approximately twenty-two years.  Her 
mental capacity was noted to be on the level of an eight year 
old.  Ms. [redacted] stated that she was incapable of conducting 
her own business without the appellant's supervision.  

At the August 2001 video hearing before the undersigned 
Member of the Board, the appellant testified that [redacted]'s 
mental retardation had been present at birth.  She stated 
that her daughter had never been employed.  [redacted] 
testified that she had never been either married or employed.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that:

Mental retardation is defined as a mental 
disorder characterized by significantly 
subaverage general intellectual 
functioning associated with impairments 
in adaptive behavior and manifested 
during the developmental period; 
classified as mild (IQ 50-70) - can 
develop social and communication skills 
during the preschool period, have minimal 
sensorimotor impairment, can by their 
late teens learn academic skills up to 
the sixth grade level, and usually 
achieve social and vocational skills 
adequate for minimal self support.  
Laposky v. Brown, 4 Vet. App. 331, 332-
333 (1994).  

The Board has reviewed the probative evidence of record 
including the testimony and statements on appeal.  The 
clinical documentation of record reflects that [redacted] was 
diagnosed with mental retardation which, by definition, arose 
prior to her eighteenth birthday.  She has been found unable 
to manage her own affairs or to be employed.  In light of 
such findings, the Board concludes that she was permanently 
incapable of self-support through her own efforts by reason 
of her mental retardation prior to attaining the age of 
eighteen.  



ORDER

The veteran's daughter qualifies as a helpless child of the 
veteran; the benefit sought on appeal is allowed.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

